    Case: 1:17-md-02804 Doc #: 3692 Filed: 04/13/21 1 of 1. PageID #: 510857




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION               )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                          )
                                           )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                  )
“Track Three Cases”                        )
                                           )       ORDER CLARIFYING
                                           )       DOCKET NO. 3395
                                           )

      In an Order entered at docket no. 3395, the Court granted the Pharmacy Defendants’ motion

to compel the Ohio Board of Pharmacy (“OBOP”) to produce certain data from its OARRS

Database.

      This Order makes clear that OBOP’s production of the data to the Track Three parties was

made pursuant to Ohio Rev. Code. §4729.80(A)(2).

      IT IS SO ORDERED.

                                                   /s/ David R. Cohen
                                                   DAVID R. COHEN
                                                   SPECIAL MASTER
Dated: April 13, 2021
